Title: To George Washington from Capel & Osgood Hanbury, 21 May 1770
From: Capel & Osgood Hanbury
To: Washington, George



Esteemed Friend
London 21st May 1770

We did ourselves the pleasure of writg Thee the 25th October last ⅌ the Hanbury Capn Esten, since which we have not received any of Thy favors, which we are sorry for, being always glad to hear of Thy welfare. The principal occasion of this is to advise that we have sent Captain Necks in a new Ship call’d the

Lunn & Lloyd for the accomodation of our friends, whom we earnestly solicit will give her a quick dispatch as the sale of her cargo greatly depends thereon, should it be convenient & agreeable to Thee either by him, or any other opportunity to favor us with any part of thy Crop, Thee may depend on the utmost of our abilities being exerted in the disposal of it to thy advantage—We hope before this comes to hand Capn Esten will have taken his departure for this Port, & that such of our friends who have favor’d us with their Tobo by him, will reap the advantage of an early market the present prices of Tobacco being from 3⅛ d. to 4d. ⅌ lb. for exportation, & from 10¼d. to 11½d. ⅌ lb. home consumption, the very finest sorts will produce more.
We shall hereafter duly attend to the directions Thee gives us of inclosing the Letters &c. of John Park Custis, under cover to Thee untill we receive Thy instructions to the contrary.
We beg leave to advise that the business of the House will be continued as usual, under the firm of Osgood Hanbury & Co. from the 1st of August next to which time all our friends Accots Currt will be made out and forwarded as soon after as possible. We are sorry to advise that the duty on Tea is not likely to be taken off this sessions, whatever it may be the next every thing has been done that possibly could to get the whole Act repeal’d, but without success—It will afford great pleasure to hear of thy welfare by the return of Capn Necks, & remain with great regard & esteem—Thy assured Friends

Capel & Osgood Hanbury

